Name: Commission Regulation (EEC) No 2977/88 of 28 September 1988 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 29 August to 4 September 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9 . 88 Official Journal of the European Communities No L 269/35 COMMISSION REGULATION (EEC) No 2977/88 of 28 September 1988 fixing the amounts to be levied in the beef sector on products which left the United Kingdom during the week 29 August to 4 September 1988 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1347/86 of 6 May 1986 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom ('), as amended by Regulation (EEC) No 467/87 (2), Having regard to Commission Regulation (EEC) No 1695/86 of 30 May 1986 laying down detailed rules for the application of the premium for the slaughter of certain adtilt bovine animals for slaughter in the United Kingdom (2), and in particular Article 7 ( 1 ) thereof, Whereas, under Article 3 of Regulation (EEC) No 1347/86, an amount equivalent to the amount of the vari ­ able slaughter premium granted in the United Kingdom is levied on meat and meat preparations from animals on which it has been paid, when they are consigned to other Member States or to non-member countries ; Whereas, under Article 7 ( 1 ) of Regulation (EEC) No 1695/86 the amounts to be charged on departure from the territory of the United Kingdom of the products listed in the Annex to the said Regulation must be fixed each week by the Commission ; Whereas, accordingly, the amounts to be levied on products which left the United Kingdom during the week 29 August to 4 September 1988 should be fixed, HAS ADOPTED THIS REGULATION : Article 1 Pursuant to Article 3 of amended Regulation (EEC) No 1347/86, the amounts to be levied on the products referred to in Article 7 ( 1 ) of Regulation (EEC) No 1695/86 which left the territory of the United Kingdom during the week 29 August to 4 September 1988 shall be those set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 29 August 1988 . This Regulation shall be binding" in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 119 , 8 . 5 . 1986, p. 40 . (2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 146, 31 . 5 . 1986, p. 56 . No L 269/36 Official Journal of the European Communities 29 . 9 . 88 ANNEX Amounts to be levied on products which left the territory of the United Kingdom during the week 29 August to 4 September August 1988 (ECU/100 kg net weight) CN code Amount 0201 10 10 16,81206 0201 10 90 16,81206 0201 20 11 16,81206 0201 20 19 16,81206 0201 20 31 13,44965 0201 20 39 13,44965 0201 20 51 20,17447 0201 20 59 20,17447 0201 20 90 13,44965 0201 30 23,03252 0202 10 00 16,81206 0202 20 10 16,81206 0202 20 30 13,44965 0202 20 50 20,17447 0202 20 90 13,44965 0202 30 10 23,03252 0202 30 50 23,03252 0202 30 90 23,03252 0206 10 95 23,03252 0206 29 91 23,03252 0210 20 10 13,44965 0210 20 90 19,16575 0210 90 41 19,16575 1602 50 10 (') 19,16575 1602 50 10 (2) 13,44965 (') Containing 80 % or more by weight of beef meat. P) Other.